Ingraham, J.
(dissenting):
When this case was first tried the complaint was dismissed upon the plaintiff’s evidence. Upon appeal to the General Term the .judgment entered upon such dismissal was reversed. It was held that the transfer of the warehouse receipts by' indorsements and delivery vested in these defendants the legal title and right of possession. This proposition of law having.been established on the appeal, it must be taken to be the law of this case. The court also held that upon the evidence then before the court the defendants had taken possession of the merchandise pledged on October 24, 1885, at which time they requested that. the bills for past storage should be' made out, that a contract for subsequent storage was thereby implied, and it was, therefore^ held that it was error to dismiss the complaint. (See 81 Hun, 325.) Upon the new trial there ordered the defendants introduced evidence materially contradicting that upon which the court had decided the appeal, and the court, upon the whole evidence, submitted the question to the jury as to whether or not the defendants did take possession of these goods!
*129The court, in its charge, told the jury that in taking up the notes and paying the amount thereof the defendants took this collateral security, and they became possessed of these warehouse receipts, the possession of which would vest in them, if they chose so to regard it, the title of the property, and that thereupon they would have the right to demand from Driggs, the warehouseman, the actual possession of the property; that “ if Dean & Co. stopped there, and never put themselves in privity in any way with Driggs, if they never went to Driggs and demanded possession of the goods, or did anything with them to indicate the exercise of any ownership or control of that property, then Driggs could not hold Dean & Co. for any storage accruing after the twenty-fourth day of October. Something must have been done on the part of Dean & Co. to indicate that they would take possession of the goods; that they would control them; that they would hold them; that they would exercise the right which they were entitled to; because ,up to that time there was no privity existing between them. * * * Fow if they did that; if they exercised those acts of ownership; if they did anything which induced Driggs to continue the storage of those barrels on-the account of Dean & Co., then Dean & Co. would become responsible for that storage for as long as the article remained there.”
And then after calling the attention of the jury to the facts as testified to by the witnesses for the respective parties, the court said: “ There is no express promise proven in this case on the part of Dean <& Co. to pay any storage, and the right of recovery would depend on there being a contract to be implied from the facts that I have suggested, and from the situation that I have outlined, and if you find that Dean & Co. did take possession of these goods, did exercise acts of dominion over them as owners, did keep Driggs in the position in which he claims to have stood, namely, that of retaining those goods in his storehouse during all these years, relying upon what was done by Dean & Co., then there would be a oasis from which you could imply a contract, and if you find the contrary, the defendants would be entitled -to a verdict.”
Counsel for the plaintiff then asked the court to charge the jury that the transfer of these warehouse receipts to Dean & Co. by indorsement and delivery vested in them the legal title and the *130right of possessionand that the court charged. The jury having found a verdict for the defendants, the court was not justified iii disturbing that verdict if it was fairly sustained by the evidence, unless there was error in the rule of law laid down by the court in submitting the.question of fact to the jury. ■
It appears from the evidence that one "Von Angern stored with the plaintiff on March 28, 1885, certain barrels of what purported -to be Portland cement, and on July 21, 1885, made a promissory ■ note, whereby he promised to pay to the Chemical National Bank $3,500, and deposited with the hank as collateral security warehouse receipts issued by the plaintiff representing the 2,250 barrels of Portland cement deposited with him-as aforesaid ; and .the. defendants guaranteed the payment of the note upon the transfer to. them of the said note and the right, title and interest of the bank in and to "the collateral security specified or referred to therein. "When the note became due Von Angern had disappeared, whereupon the defendants-, paid the face of the note to the bank and received from it the; note, and the warehouse receipts deposited with the, hank. After- the defendants thus became possessed of the warehouse receipts, -properly indorsed by Von Angern, one of the defendants (Wills) sent, a broker to examine these goods and he lnmself examined them. They also made an offer to sell them- and- gave an order to proposed purchasers to examine thp goods in the plaintiff’s warehouse. At the time of the defendant Wills’ visit to examine the goods, he told the- plaintiff that he could not find Von Angern;; that defendants heldi the warehouse receipts representing that amount of cement, and asked to-see it; and he then examined the cement. He told- the: plaintiff that he held the receipts as collateral security fór a. loan. The- plaintiff then gave him bills made out to Von Angern for the: storage due up to that time. Wills did not ask for the hills, but they were 'handed to him by the plaintiff.
It also appeared that in January, 1886, the defendants commenced an- action against the plaintiff, in which they alleged the delivery of the two warehouse receipts by the defendant (the present plaintiff)- to Von Angern calling for 2,463 barrels of Portland cement; the loan by ihe Chemical National Bank to. Von Angern,- with deposit of warehouse- receipts as security, and the guaranty of that loan by the plaintiffs (the present defendants) and the payment thereof and the receipt *131by them of such warehouse receipts from the Ohemical Bank, with" notice thereof to Briggs, and an examination of the goods held by Briggs; that the goods so held by Briggs were not Portland cement; that the defendant (the present plaintiff) did carelessly and negligently care for and store the said merchandise covered by the said warehouse receipts in such manner, and by his fault, as to have caused the same to be worthless, and thereby caused the plaintiffs (the present defendants) to suffer, loss and damage to a sum equal to the $3,500, with interest. That action was ultimately determined in favor of Briggs and against these defendants. This is a statement of the facts as testified to by the defendants, and the jury having found for the defendants we must assume them to have been established.
The plaintiff seeks to sustain the order of the court setting aside ■the verdict on the ground that, assuming these facts to be true, the plaintiff was entitled to the direction of a verdict in his favor, and that is the question argued and which we havé to determine. The decision of the court on the former appeal to the General Term, that the defendants took possession of the goods on October 24, 1885, having ordered bills to be made out for past storage, seems to have been based upon the existence of that fact. It now appears that the defendants did not order the bills to be made out, but simply received the bill to Yon Angern for^the storage up to that time. It was necessary that the defendants should know how much was due in order to determine whether they would take possession. The question then presented to. us, which we must determine, is whether or not the finding of the jury that the defendants did not take possession of the goods was without evidence to support it, and whether the failure of the defendants to take possession was fatal to the plaintiff’s right of recovery.
As before stated, the court on the. trial charged that the right to recover must depend upon a contract, express or implied, and that unless the jury found that the defendants did take possession of the goods no contract could be implied. I do not understand that the respondent disputes the proposition that there must be a contract, either express or implied, between the plaintiff, and the defendants, whereby the defendants agreed to pay this storage. But it is claimed here that, upon the evidence most favorable to the defend*132añts, the defendants did assume the constructive possession, and did assert their right, to the actual possession, and thus assumed ownership on the twenty-fourth of October, and, that therefrom the law will imply an agreement to pay the' storage. I do not consider it very material to determine just what title vested in the defendants upon the transfer to them of the warehouse receipts. It is conceded that the title to the goods represented by the warehouse receipts passed tó them by the payment of the loan made by. the bank and the delivery of the warehouse receipts, and that they had a right to the possession of the goods, a right to sell them and apply the proceeds to the payment of the amount that they had paid to the bank. And I think it clear that, had the defendants actually taken such possession, exercised any visible acts of ownership over them, such as having them transferred to their own name, surrendering the receipts and taking out new ones, of any other act that indicated an intention of assuming the actual possession and legal title to which they were entitled, such an' act would be in substance' a redepositing of the goods with the warehouseman, and upon that a contract would be implied to pay the storage charges. But it seems to me equally clear that the mere fact of the vesting of the title in the defendants, as security for the repayment of a loan of money or the vesting of the right to take .possession in the defendants, without some act of theirs which' brought them into actual contractual relationship with the plaintiff, would not imply an agreement to pay the charges. It is the actual possession, as distinguished from the right of possession or legal title, from which the inference of a contract arises. Prior to the "time the defendants did actually take possession of the goods their rights were fixed by the Factors’ Act (Chap. 326, Laws of 1858, § 6), which provides that such warehouse receipts may be transferred by indorsement thereof, “ and any person to whom the same may be so transferred shall be deemed and taken to be the owner of the-goods,, wares and merchandise therein specified, so far as to gime validity to any pledge, Hen or Ira/nsfer made or created by such person or persons?' Thus, the defendants were the owners so far as to enable them to sell and transfer a good title to this cement. They, however, made, no Sale of it, .and it seems to me clear that their liability must depend upon the fact whether of not they did take such actual *133possession of the goods as to create a contractual relation between themselvestand Driggs. Did they take such possession ? I think it clear that, assuming the facts sworn to by the defendants are time, no such possession was ever taken. Under the statute, as before stated, they had the right to sell the goods without taking possession. They were deemed and taken to be the owners of the cement so far as it gave validity to any transfer made by them. And for that purpose, and without taking the actual possession, they had a right to examine the cement and to send persons to whom they offered it for sale to examine it. There is nothing in this attempt to sell to establish conclusively that they were in possession, as, under the statute, they had a right to make such a sale without taking possession. Assuming that they had, the day after they received these warehouse receipts, sold this cement to one of the persons whom they had sent to examine it and transferred to him the warehouse receipts, could it be said that these defendants would have continued liable for the storage during the time that such vendee had allowed it to continue ? I think clearly not. Was the Chemical Bank liable to this plaintiff for the storage of this cement ? It had taken these warehouse receipts as collateral security, had transferred them to the defendants, had exercised the same acts of ownership over the cement as did the defendants, with the exception of the examination that the defendants made of it, and the fact that they sent persons to whom they had offered the cement for sale to examine it. But as they had a right to sell under the statute and give a good title, and as they had a right themselves to examine the cement, to ascertain whether or not it was there, I do . not think that either of those acts was sufficient to establish conclusively the fact of possession. The plaintiff "was at all times protected ; he could at any time have called upon those interested in the cement to pay the charges or have sold the cement in default of such payment; and there is nothing to show that he was justified in any way in relying upon the responsibility of the defendants for the' charges, or that the defendants did any act to justify him in assuming that they would be responsible. The action brought by the defenddants against the plaintiff on the warehouse receipts was an express disaffirmance of their having taken possession of the cement. The foundation of that action was a representation that the plaintiff (the *134defendant in that action) had made in his warehouse receipts that he had received Portland cement, and that the defendants, relying upon on the said warehouse receipts, guaranteed the payment of the note to the Chemical Bank, and were thus compelled to pay the same ; that they had demanded an inspection of the cement covered by the receipts, but that the cement stated by the plaintiff (the defendant in that action) at the time of.the examination and inspection to be the goods covered by said receipts' was not Portland cement, and ■ was worth less than the amount that he claimed as storage for the cement, which was a lien upon the cement, and, therefore, defendants (the plaintiffs in that action) suffered damage to the amount that they had been compelled to pay to the bank. This was, if anything, a disaffirmance of the right to the possession of the cement and an allegation that such right would be.valueless, as the plaintiff (the defendant in that action) claimed a lien upon it for storage in excess of its value.
I think it clear, therefore, that a question was presented for the jury to determine whether or not the defendants, did take actual possession of the cement on the 24th of October, 1885, or subsequent thereto, by which an implied contract to pay would be inferred, and that the jury having found that no such possession was taken, no contract could be inferred, and the defendants were not liable. As before stated, the respondent does not claim that such a contract could be implied in the absence of some act of the defendants by which they took possession of the cement.
It has been suggested that there is an analogy between this case and the case of an assignee of a lease where such assignee becomes liable for rent, but such liability only, exists where the assignee of the lease has entered into possession of the demised premises,' and it exists only so long as he continues in such actual possession, receiving the rents and profits thereof. See Damainville v. Mann (32 N. Y. 197, 208), where upon a review of all the cases it was held that possession of the demised premikes is necessary before an obligation to pay the rent or any part of it arises. And to show how material the possession of the demised premises is under such circumstances, it was held that the assignee of an undivided interest of the lessee, who was in possession of the premises and received all of the rents and profits, was liable for the whole rent and the lessee of the *135other portion, who received no part of the rents, was not liable for any of the rent, the court saying: “ While the assignee in possession has all that is useful or beneficial issuing out of the lands, and *(he) should, upon the .most obvious principles of justice, be required t® pay the rent reserved as the condition of his enjoyment.” And ifc has been expressly held that a mortgagee of a lease although in possession, is not liable for the rent reserved by the lease.
I think the jury were justified from the evidence in finding that the defendants did not take possession of the property and did not exercise any acts of ownership over it, and that upon those facts being found, no contract express or implied existed, whereby the defend.ants were individually bound to pay the storage; and upon the verdict of the jury the defendants were entitled to judgment, and, therefore, the order granting a new trial should be reversed, with costs.
Order affirmed, with costs.

 Sic.